 



Exhibit (10)(g)
COMPASS BANCSHARES, INC.
SMARTINVESTOR RETIREMENT BENEFIT RESTORATION PLAN
AS AMENDED AND RESTATED AS OF JANUARY 1, 2005
ARTICLE I
Purpose and Adoption of Plan
     1.1 Adoption: Compass Bancshares, Inc. (the “Company”) adopted and
established the Compass Bancshares, Inc. Smartlnvestor Retirement Restoration
Plan (the “Plan”) effective as of January 1, 2003. The Plan is an unfunded
deferred compensation arrangement whose benefits shall be paid solely from the
general assets of the Employing Companies. This Plan as amended and restated is
adopted as of January 1, 2005.
     1.2 Purpose: The Plan is designed to permit a select group of management or
highly compensated employees to receive benefits equal to the employer
contributions that would have been made for such employees under the Compass
Bancshares, Inc. SmartInvestor Retirement Plan (the “SmartInvestor Retirement
Plan”), but for limitations imposed by the federal income tax laws.
     1.3 Purpose of the 2005 Amendment and Restatement: The purpose of the
amendment and restatement of the Plan is to comply fully with Section 409A of
the Code and the Treasury regulations and other guidance issued with respect
thereto.
ARTICLE II
Definitions
     For purposes of the Plan the following terms shall have the following
meanings unless a different meaning is plainly required by the context:
     2.1 “Account” shall mean the hypothetical account or accounts established
and maintained by the Company for bookkeeping purposes to reflect the interest
of a Participant in the Plan resulting from Employer Contributions made on
behalf of a Participant and adjustments thereto to reflect deemed income, gains,
losses, and other credits or charges less any distributions. This Account shall
be a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant under
the Plan.
     2.2 “Administrative Committee” shall mean the Compensation Committee of the
Board of Directors.
     2.3 “Beneficiary” shall mean any person, estate, trust, or organization
entitled to receive any payment under the Plan upon the death of a Participant.
The Participant shall designate his Beneficiary on a form provided by the
Administrative Committee.
     2.4 “Board of Directors” shall mean the Board of Directors of the Company
or the Compensation Committee thereof.

 



--------------------------------------------------------------------------------



 



     2.5 “Change in Control” shall mean a change in the ownership of the
Company, a change in effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company as provided
under Code Section 409A and any Internal Revenue Service guidance, including any
Treasury regulations issued in connection with Code Section 409A.
     2.6 “Closing Price” shall mean the closing price on any trading day of a
share of the Common Stock based on consolidated trading as defined by the
Consolidated Tape Association and reported as part of the consolidated trading
prices of stock exchange on which the Common Stock is traded.
     2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any successor statute.
     2.8 “Common Stock” shall mean the common stock of the Company.
     2.9 “Company” shall mean Compass Bancshares, Inc.
     2.10 “Compensation” shall mean the Employee’s base wages or salary paid by
any Employing Company to an Employee, including amounts contributed by an
Employing Company to the Compass Bancshares, Inc. Employee Stock Ownership Plan
as salary deferral contributions pursuant to the Employee’s exercise of his
deferral option made in accordance with Section 401(k) of the Code, amounts
contributed by an Employing Company to the Compass Bancshares, Inc. Flexible
Benefits Plan (“Superflex”) on behalf of the Employee pursuant to his salary
reduction election under such plan and in accordance with Section 125 of the
Code, amounts contributed to a qualified parking plan under Section 132(1) of
the Code, and any amounts contributed by the Employee on a pre-tax basis to any
other qualified or non-qualified deferred compensation plans of the Company; but
disregarding overtime, bonuses, other forms of incentive pay paid in cash and
such amounts which are reimbursements to an Employee paid by any Employing
Company including, but not limited to, reimbursement for such items as moving
expenses, automobile expenses, tax preparation expenses, travel and
entertainment expenses, and health and life insurance premiums. Notwithstanding
the foregoing and solely in the case of Participants specified on Exhibit “A”
hereto the term “Compensation” shall also include bonuses and other forms of
incentive pay paid in cash.
     2.11 “Effective Date” shall mean the first day of the first payroll period
the Administrative Committee shall select an Employee for participation under
the Plan and the Employee has agreed to the terms for participation in the Plan.
     2.12 “Employee” shall mean any person who is currently employed by an
Employing Company.
     2.13 “Employer Contributions” shall mean the amounts credited a
Participant’s Account under Article VI of the Plan.
     2.14 “Employing Company” shall mean the Company or any affiliate or
subsidiary (direct or indirect) of the Company.

 



--------------------------------------------------------------------------------



 



     2.15 “Enrollment Date” shall mean the Effective Date, January 1, of each
Plan Year and such other dates as may be determined from time to time by the
Administrative Committee.
     2.16 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
     2.17 “Investment Request” shall mean the Participant’s written request to
have his Account invested pursuant to Section 7.1 or Section 7.2 and which is
accepted by the Administrative Committee.
     2.18 “Key Employee” shall mean, for purposes of this Plan and in accordance
with Section 409A of the Code, a key employee as defined in Section 416(i) of
the Code, without regard to paragraph (5) thereof.
     2.19 “Participant” shall mean an Employee or former Employee of an
Employing Company who is eligible to receive benefits under the Plan.
     2.20 “Plan” shall mean Compass Bancshares, Inc. Smartlnvestor Retirement
Benefit Restoration Plan as amended from time to time.
     2.21 “Plan Year” shall mean the twelve (12) month period commencing January
1st and ending on the last day of December.
     2.22 “Separation from Service” shall mean a Participant’s separation from
service as an Employee with the Company for purposes of Section 409A of the Code
other than for death or leave of absence. A transfer of employment within or
among the Company and any member of a controlled group, as provided in Code
Section 409A(d)(6) shall not be deemed a Separation from Service.
     2.23 “Unforeseeable Emergency” shall mean (a) a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or a dependent (as defined in Code Section 152(a)) of the
Participant, (b) loss of the Participant’s property due to casualty, or
(c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, each as determined to
exist by the Administrative Committee, in its sole and absolute discretion as
defined by Section 409A of the Code and the Treasury regulations and other
guidance thereunder.
     The words in the masculine gender shall include the feminine and neuter
genders and words in the singular shall include the plural and words in the
plural shall include the singular.
ARTICLE III
Administration of Plan
     3.1 The Administrative Committee shall be responsible for the general
administration of the Plan. The Administrative Committee may select a chairman
and may select a secretary (who may, but need not, be a member of the
Administrative Committee) to keep its records or to assist it in the discharge
of its duties. A majority of the members of the Administrative Committee shall
constitute a quorum for the transaction of business at any meeting. Any

 



--------------------------------------------------------------------------------



 



determination or action of the Administrative Committee may be made or taken by
a majority of the members present at my meeting thereof, or without a meeting by
resolution or written memorandum concurred in by a majority of the members.
     3.2 No member of the Administrative Committee shall receive any
compensation from the Plan for his service.
     3.3 The Administrative Committee shall administer the Plan in accordance
with its terms and shall have all powers necessary to carry out the provisions
of the Plan more particularly set forth herein. It shall have the full
discretion to interpret the Plan and determine all questions arising in the
administration, interpretation and application of the Plan. Any such
determination by it shall be conclusive and binding on all persons. It may adopt
such regulations as it deems desirable for the conduct of its affairs. It may
appoint such accountants, counsel, actuaries, specialists and other persons as
it deems necessary or desirable in connection with the administration of this
Plan, and shall be the agent for the service of process.
     3.4 The Administrative Committee shall be reimbursed by the Company for all
reasonable expenses incurred by it in the fulfillment of its duties. Such
expenses shall include any expenses incident to its functioning, including, but
not limited to, fees of accountants, counsel, actuaries, and other specialists,
and other costs of administering the Plan.
     3.5 (a) The Administrative Committee is responsible for the daily
administration of the Plan. It may appoint other persons or entities to perform
any of its fiduciary and/or administrative functions. The Administrative
Committee and any such appointee may employ advisors and other persons necessary
or convenient to help it carry out its duties, including its fiduciary duties.
The Administrative Committee shall have the right to review the work and
performance of each such appointee as it deems necessary or appropriate, and
shall have the right to remove any such appointee from his position. Any person,
group of persons or entity may serve in more than one fiduciary capacity.
          (b) The Administrative Committee shall maintain accurate and detailed
records and accounts of Participants and of their rights under the Plan and of
all receipts, disbursements, transfers and other transactions concerning the
Plan. Such accounts, books and records relating thereto shall be open at all
reasonable times to inspection and audit by the Board of Directors and by
persons designated thereby.
          (c) The Administrative Committee shall take all steps necessary to
ensure that the Plan complies with the law at all times. These steps shall
include such items as the preparation and filing of all documents and forms
required by any governmental agency; maintaining of adequate Participants’
records; withholding of applicable taxes and filing of all required tax forms
and returns; recording and transmission of all notices required to be given to
Participants and their Beneficiaries; the receipt and dissemination, if
required, of all reports and information received from an Employing Company; and
doing such other acts necessary for the proper administration of the Plan. The
Administrative Committee shall keep a record of all of its proceedings and acts,
and shall keep all such books of account, records and other data as may be
necessary for proper administration of the Plan. The Administrative Committee
shall notify the

 



--------------------------------------------------------------------------------



 



Company upon its request of any action taken by it, and when required, shall
notify any other interested person or persons.
     3.6 The procedures for filing claims for payments under the Plan are
described below:
          (a) Submission of Claim. It is the intent of the Company to make
payments under the Plan without the Participant having to complete or submit any
claim forms. However, any Participant or Beneficiary or a duly authorized
representative thereof (“claimant”) who believes he or she is entitled to a
payment under the Plan may submit a claim for payment to the Administrative
Committee. Any claim for payments under the Plan must be made by the claimant in
writing and state the claimant’s name and nature of benefits payable under the
Plan. The claimant’s claim shall be deemed to be filed when delivered to a
member of the Administrative Committee which shall make all determinations as to
the right of any person to benefits hereunder.
          (b) Notice of Denial of Claim. If the claim is wholly or partially
denied, the Administrative Committee shall provide written or electronic notice
thereof to the claimant within a reasonable period of time, but not later than
ninety (90) days after receipt of the claim. An extension of time for processing
the claim for benefits is allowable if special circumstances require an
extension, but such an extension shall not extend beyond one hundred eighty
(180) days from the date the claim for benefits is received by the
Administrative Committee. Written notice of any extension of time shall be
delivered or mailed within ninety (90) days after receipt of the claim and shall
include an explanation of the special circumstances requiring the extension and
the date by which the Administrative Committee expects to render the final
decision.
          The notice of adverse benefit determination shall (i) specify the
reason for the denial; (ii) reference the provisions of this Plan on which the
denial is based; (iii) describe the additional material or information, if any,
necessary for the claimant to receive benefits and explain why such information
is necessary; (iv) indicate the steps to be taken by the claimant if a review of
the denial is desired, including the time limits applicable thereto; and
(v) contain a statement of the claimant’s right to bring a chit action under
ERISA in the event of an adverse benefit determination on review. If notice of
the adverse benefit determination is not furnished in accordance with the
preceding provisions of this Section, the claim shall be deemed denied and the
claimant shall be permitted to exercise his right to review as set forth below.
          (c) Review of Denied Claim. If a claim is denied and a review is
desired, the claimant shall notify the Administrative Committee in writing
within sixty (60) days after receipt of written notice of a denial of a claim.
In requesting a review, the claimant may submit any written comments, documents,
records, and other information relating to the claim, the claimant feels are
appropriate. The claimant shall, upon request and free of charge, be provided
reasonable access to, and copies of, all documents, records and other
information “relevant” to the claimant’s claim for benefits. The Administrative
Committee shall review the claim taking into account all comments, documents,
records and other information submitted by the claimant, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 



--------------------------------------------------------------------------------



 



          (d) Decision on Review. The Administrative Committee shall provide the
claimant with written notice of its decision on review within a reasonable
period of time, but not later than sixty (60) days after receipt of request upon
review. An extension of time for making the decision on the request for review
is allowable if special circumstances shall occur, but such an extension shall
not extend beyond one hundred twenty (120) days from the date the request for
review is received by the Administrative Committee. Written notice of the
extension of time shall be delivered or mailed within sixty (60) days after
receipt of the request for review, indicating the special circumstances
requiring an extension and the date by which the Administrative Committee
expects to render a determination.
          In the event of an adverse benefit determination on review, the notice
thereof shall (i) specify the reason or reasons for the adverse benefit
determination; (ii) reference the specific provisions of this Plan on which the
benefit determination is based; (iii) contain a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of all documents, records and other information “relevant” to the
claimant’s claim for benefits; and (iv) inform the claimant of the right to
bring a civil action under the provisions of ERISA.
          For purposes hereof, any document, record and item of information
shall be considered “relevant” to the claimant’s claim if it (i) was relied upon
in making the benefit determination, (ii) was submitted, considered, or
generated in the course of making the benefit determination, whether or not
actually relied upon in making the determination; or (iii) demonstrates
compliance with the administrative processes and safeguards of this claims
procedure.
          (e) Preservation of Remedies. After exhaustion of the claims procedure
as provided herein, nothing shall prevent the claimant from pursuing any other
legal or equitable remedy otherwise available, including the right to bring a
civil action under Section 502(a) of ERISA, if applicable. Notwithstanding the
foregoing, no legal action may be commenced or maintained against the Company,
any Employing Company or the Administrative Committee more than ninety (90) days
after the claimant has exhausted the administrative remedies set forth in this
Section 3.6.
ARTICLE IV
Arbitration
     4A Any controversy relating to a claim arising out of or relating to this
Plan, including, but not limited to claims for benefits due under this Plan,
claims for the enforcement of ERISA, claims based on the federal common law of
ERISA, claims alleging discriminatory discharge under ERISA, claims based on
state law, and assigned claims relating to this Plan shall be settled by
arbitration in accordance with the then current Employee Benefit Claims
Arbitration Rules of the American Arbitration Association (AAA) or any successor
rules which are hereby incorporated into the Plan by this reference; provided,
however, both the Company and the Participant shall have the right at any time
to seek equitable relief in court without submitting the issue to arbitration.

 



--------------------------------------------------------------------------------



 



     4.2 Neither the Participant (or his beneficiary) nor the Plan may be
required to submit any such claim or controversy to arbitration until the
Participant (or his beneficiary) has first exhausted the Plan’s internal appeals
procedures set forth in Section 3.6. However, if the Participant (or his
beneficiary) and the Company agree to do so, they may submit the claim or
controversy to arbitration at any point during the processing of the dispute.
     4.3 The Company will bear all costs of arbitration, except that the
Participant will pay the filing fee set by the AAA and the arbitrator shall have
the power to apportion among the parties expenses such as pre-hearing discovery,
travel, experts’ fees, accountants’ fees, and attorney’s fees and except as
otherwise provided herein. The decision of the arbitrator shall be final and
binding on all parties, and judgment on the arbitrator’s award may be entered in
any court of competent jurisdiction.
     4.4 If there is a dispute as to whether a claim is subject to arbitration,
the arbitrator shall decide that issue. The claim must be filed with the AAA
within the applicable statute of limitations period. The arbitrator shall issue
a written determination sufficient to ensure consistent application of the Plan
in the future.
     4.5 Any arbitration will be conducted in accordance with the following
provisions, not withstanding the Rules of the AAA. The arbitration will take
place in a neutral location within the metropolitan area in which the
Participant was or is employed by an Employing Company. The arbitrator will be
selected from the attorney members of the Commercial Panel of the AAA who reside
in the metropolitan area where the arbitration will take place and have at least
5 years of ERISA experience. If an arbitrator meeting such qualifications is
unavailable, the arbitrator will be selected from the attorney members of the
National Panel of Employee Benefit Claims Arbitrators established by the AAA.
     4.6 In any such arbitration, each party shall be entitled to discovery of
any other party as provided by the Federal Rules of Civil Procedure then in
effect; provided, however, that discovery shall be limited to a period of
60 days. The arbitrator may make orders and issue subpoenas as necessary. The
arbitrator shall apply ERISA, as construed in the federal Circuit in which the
arbitration takes place, to the interpretation of the Plan and the Federal
Arbitration Act to the interpretation of this arbitration provision. To the
extent that state law is not preempted by ERISA, then the law of Alabama
applies.
     4.7 Any party has the right to arrange for a stenographic record to be made
of the proceedings, which stenographic record shall be the official record.
Either party may make an offer of judgment at any time in accordance with the
procedures of Rule 68 (or its successor) of the Federal Rules of Civil
Procedure. The existence of such an offer is not admissible in any proceeding.
If the monetary award of the arbitrator to a party is less than any monetary
offer to that party plus 20 percent of such offer, then that party receiving
such award shall pay the other party his reasonable attorneys’ fees, experts’
fees, accountants’ fees and other costs incurred with respect to the arbitration
following the date of the offer of judgment. Such amount is to be deducted from
the award prior to payment. Arbitration is the exclusive remedy for any dispute
between the parties other than equitable relief which either party may seek
through the court system.

 



--------------------------------------------------------------------------------



 



ARTICLE V
Eligibility
     5.1 Any Employee who is a member of a select group of management or highly
compensated Employees, is eligible to participate in the SmartInvestor
Retirement Plan, and is selected for participation in the Plan by the
Administrative Committee in its sole discretion, shall be eligible to
participate in the Plan. An Employee who is selected to participate shall be
designated on Exhibit B hereto. An Employee shall become a Participant by
agreeing to be bound by the terms of this Plan, including the non-competition
provisions of Article IX.
     5.2 Notwithstanding the above, the Administrative Committee shall be
authorized to modify the eligibility requirements and rescind the eligibility of
any Participant if necessary to insure that the Plan is maintained primarily for
the purpose of providing deferred compensation to a select group of management
or highly compensated employees under ERISA.
     5.3 If the Administrative Committee determines that a Participant is no
longer eligible to participate in the Plan no additional Employer Contributions
shall be made on such Participant’s behalf until it is again determined he is
eligible to participate. The Account of such a Participant shall continue to be
adjusted by the provisions of Article VII until the Account is distributed under
Article VIII.
ARTICLE VI
Employer Contributions
     6.1 Subject to compliance with the provisions of Article IX, the Account of
each Participant shall be credited, as soon as administratively possible but no
later than as of the close of the Plan Year, with an amount specified under
6.1(a) less the amount specified under 6.1(b) as follows:
          (a) An amount equal to the employer contribution the Company would
have made to the Smartlnvestor Retirement Plan on behalf of the Participant if
the Compensation of the Participant for the Plan Year were not subject to
restrictions under Section 401(a)(17) of the Code and if employer contributions
to the Smartlnvestor Retirement Plan were not subject to limitations under
Section 415 of the Code.
          (b) The amount equal to the Company’s employer contribution on behalf
of the Participant to the Smartlnvestor Retirement Plan for the Plan Year.
     6.2 The amount credited under Section 6.1 shall be subject to vesting under
the same vesting schedule and subject to the same terms and conditions
applicable to the vesting of employer contributions under the Smartinvestor
Retirement Plan.
ARTICLE VII
Investment of Accounts
     7.1 The Account of each Participant shall be credited as of the last day of
each calendar quarter with investment earnings and losses based upon the assets
in the Account or on such more frequent basis as shall be authorized by the
Administrative Committee. Upon

 



--------------------------------------------------------------------------------



 



becoming eligible to participate and before the beginning of each Plan Year,
Participants may request how the Employer Contributions are to be invested. The
investment preference shall be made in writing on a form prescribed by the
Company and shall be delivered to the Company at least ten (10) days prior to
such Enrollment Date and shall be effective as of such Enrollment Date. The
Investment Request made in accordance with this Article VII shall continue from
Plan Year to Plan Year unless the Participant changes the Investment Request by
submitting a written request to the Company on a form prescribed by the Company
not later than the tenth (10th) day prior to the next succeeding Plan Year. Any
such change shall become effective as of the first day of the Plan Year next
following the Plan Year in which such request is submitted to the Company. The
Administrative Committee shall be authorized to permit more frequent changes in
investment preferences to be effective on such dates as it shall specify. The
Administrative Committee shall consider the Investment Request but is not
obligated to follow such requests.
     7.2 Participants shall be permitted to request from among such investment
options as the Administrative Committee may permit and can allocate their
Accounts among such options for the Plan Year. Dividends, interest and other
distributions received with respect to any Investment Request shall be deemed to
be reinvested in the same investment option on such valuation system as shall be
approved by the Administrative Committee. No Participant shall be entitled to
any voting rights with respect to any shares of Common Stock credited to his
Account.
     7.3 At the end of each Plan Year (or on a more frequent basis as determined
by the Administrative Committee), a report shall be issued to each Participant
who has an Account and said report will set forth the value in such Account.
     7.4 The Accounts under the Plan shall be hypothetical in nature and shall
be maintained for bookkeeping purposes only. Neither the Plan nor any Account
shall be required to hold any actual fund or asset.
ARTICLE VIII
Distribution of Accounts
     8.1 Subject to compliance with the provisions of Article IX, when a
Participant has a Separation from Service with an Employing Company, said
Participant shall be entitled to receive the vested balance of his Account in
cash in a lump sum or in equal monthly, quarterly or annual installments not to
exceed a fifteen (15) year period as specified on the Participant’s election
form. The portion of a Participant’s Account which is not fully vested on the
date of his Separation from Service with an Employing Company shall be forfeited
and the Participant shall have no further rights with respect thereto.
          In the event the value of a Participant’s vested Account balance at
the time distribution is to commence is $10,000 or less, the Account shall be
distributed in a lump sum notwithstanding a Participant’s election to have his
Account distributed in installments under the Plan. All payments due under this
Section 8.1 shall be made or commence as soon as reasonably feasible following a
Participant’s Separation from Service. Any amounts deemed to be invested in a
Common Stock fund shall be equal to the market value of any shares of Common
Stock reported in a Participant’s Account, based on the Closing Price of such
Common Stock during

 



--------------------------------------------------------------------------------



 



the day on which the distribution is processed immediately preceding the date of
any lump sum or installment distribution. No portion of a Participant’s Account
shall be distributed in Common Stock. The portion of an Account attributable to
investments other than Common Stock shall be valued on the date a distribution
is processed. The transfer by a Participant between Employing Companies shall
not be deemed to be a Separation from Service with an Employing Company.
     Notwithstanding the foregoing, distributions to a Key Employee as a result
of Separation from Service, whether the distribution is made in the form of a
lump sum or installments, shall not be made or the payments may not begin before
the date which is six (6) months following the date of the Separation from
Service, or, if earlier, the date of death of the Key Employee.
     8.2 On the Effective Date, a Participant shall elect the form of payment to
be received upon his death, Separation from Service or upon a Change in Control,
such form to be either (a) a lump sum, or (b) monthly, quarterly, or annual
installments over a period not to exceed fifteen (15) years. The initial payment
election with respect to the form of payment shall govern the distribution of
such Participant’s Account, except as provided in Section 8.3. If a Participant
fails to specify a form of payment, his Account shall be distributed in a lump
sum.
     8.3 With the approval of the Administrative Committee, a Participant may
amend a prior payment election on a form provided by the Administrative
Committee in order to change the form of distribution of his Account. Any such
amendment to a prior payment election shall be given effect by the
Administrative Committee only if the election to change the form of payment
(i) does not take effect until at least twelve (12) months after the date on
which the payment election form is filed with the Administrative Committee and
(ii) the first payment with respect to such change in election is made is
deferred for a period of not less than five (5) years after the date such
payment would otherwise have been made except in the event of death or
Unforeseeable Emergency.
     Notwithstanding the foregoing, a Participant may elect to make a new
payment election by filing a new election form with the Administrative Committee
on or before December 31, 2007; provided that any such election applies only to
amounts that would not otherwise be payable in the year such new election is
made and does not cause an amount to be paid in the year such new election is
made that would not otherwise be payable in such year.
     8.4 Subject to compliance with the provisions of Article IX, upon the death
of a Participant prior to the payment of his Account, the vested balance of his
Account shall be paid to the Participant’s Beneficiary in a lump sum or in equal
monthly, quarterly or annual installments not to exceed a fifteen (15) year
period as specified on the Participant’s payment election form with such payment
to be made or payments to commence in the case of installment distributions
within sixty (60) days following the close of the calendar quarter in which the
Administrative Committee is provided evidence of the Participant’s death (or as
soon as reasonably practicable thereafter); provided, however, if the value of a
Participant’s Account at the time an installment distribution is to commence is
$10,000 or less, the Account shall be distributed in a lump sum. In the event a
Beneficiary designation is not on file or the designated Beneficiary is deceased
or cannot be located, payment will be made to the estate of the Participant. The
market value of any shares of Common Stock credited to a Participant’s

 



--------------------------------------------------------------------------------



 



Account shall be based on the Closing Price of such Common Stock during the day
on which the distribution is processed immediately preceding the date of any
lump sum or installment distribution. No portion of a Participant’s Account
shall be distributed in Common Stock. The portion of an Account attributable to
investments other than Common Stock shall be valued on the date a distribution
is processed. In the event of the death of a Participant subsequent to the
commencement of installment payments but prior to the completion of the
payments, the installments shall continue and shall be paid to the Beneficiary
as if the Participant had not died.
     8.5 The Beneficiary designation may be changed by the Participant or former
Participant at any time without the consent of the prior Beneficiary.
     8.6 A Participant may request a distribution due to an Unforeseeable
Emergency by submitting a written request to the Administrative Committee
accompanied by evidence to demonstrate that the circumstances being experienced
qualify as an Unforeseeable Emergency. The Administrative Committee shall have
the authority to require such evidence as it deems necessary to determine if a
distribution is warranted. If an application for a hardship distribution due to
an Unforeseeable Emergency is approved, the distribution is limited to an amount
sufficient to meet the emergency. The allowed distribution shall be payable in a
method determined by the Administrative Committee as soon as possible after
approval of such distribution.
     8.7 Upon a Change in Control, and subject to compliance with the provisions
of Article IX, a Participant shall be paid the vested balance of his Account in
a lump sum within sixty (60) days following the close of the calendar quarter in
which such event occurs
     8.8 Notwithstanding any provision of this Plan to the contrary, pursuant to
Code Section 409A(a)(2), a Participant’s Account may not be distributed earlier
than: (a) a Participant’s Separation from Service, (b) the Participant’s death,
(c) a Change in Control or (d) the occurrence of an Unforeseeable Emergency.
ARTICLE IX
Covenant Not to Compete, Non-Solicitation,
Non-Disclosure and Forfeiture
     9.1 As a condition of participation in the Plan, Employee agrees with the
Company and his Employing Company as follows:
          (a) While Employee is employed by any Employing Company, Employee will
devote his or her entire time, energy and skills to the service of the Employing
Company. Such employment shall be at the will and at the pleasure of the board
of directors of each Employing Company.
          (b} Employee will not, during the term of his or her employment with
an Employing Company, and after termination for any reason of his or her
employment with an Employing Company, directly or indirectly, either
individually or as a stockholder, director, officer, consultant, independent
contractor, employee, agent, member or otherwise of or through any corporation,
partnership, association, joint venture, firm, individual or otherwise
(hereinafter “Finn”), or in any other capacity;

 



--------------------------------------------------------------------------------



 



          (i) Carry on or engage in a business like or similar to any business
engaged in by the Employing Company in any territory in which the Employing
Company has been or is conducting business;
          (ii) Solicit or do business with any customer of the Employing
Company; or
          (iii) Solicit, directly or indirectly, any employee of any Employing
Company to leave their employment with the Employing Company for any reason. For
purposes of this Agreement, the Employing Company and Employee agree that
Employee shall be deemed to have solicited an employee in violation of this
Agreement if such employee is hired by Employee or his or her Firm within six
(6) months of Employee’s last employment date with any Employing Company.
          (c) During the term of his or her employment with an Employing Company
and thereafter, Employee shall not divulge, or furnish or make accessible to any
third party, company, corporation or other organization (including, but not
limited to, customers, competitors or governmental agencies), without the
Company’s prior written consent, any trade secrets, customer lists, information
regarding customers, or other confidential information concerning any Employing
Company or its business, including without limitation confidential methods of
operation and organization, trade secrets, confidential matters related to
pricing, markups, commissions and customer lists.
     9.2 In the event of a breach by Employee of all or any part of the
provisions of subdivisions (b) or (c) of Section 9.1, the Employee shall
immediately forfeit all rights to any benefits under this Plan attributable to
Employer Contributions and the Company shall be entitled to receive from the
Employee an amount equal to all benefits previously paid to Employee
attributable to Employer Contributions.
     9.3 In the event of a breach or threatened breach by Employee of all or any
part of the provisions of subdivisions (b) of Section 9.1 within the two-year
period following his termination of employment or (c) of this Section 9.1 at any
time, the Company shall in addition to any remedies that may be applicable under
Section 9.2, be entitled to a preliminary and permanent injunction restraining
Employee from such breach without limiting any other rights or remedies
available to the Company for such breach or threatened breach. The two-year
period during which the Company shall be entitled to an injunction for a breach
or threatened breach of subdivision (b) of Section 9.1 shall be extended by any
period of time during which Employee is in default of the covenants contained in
this Article IX.
     9.4 Employee specifically recognizes and affirms that each of the covenants
contained in subdivisions (b) and (c) of this Section 9.1 is a material and
important term of this Plan which has induced the Company to permit Employee to
participate in this Plan, and Employee further agrees that should all or any
part or application of subdivisions (b) or (c) of Section 9.1 of this Plan be
held or found invalid or unenforceable for any reason whatsoever by a court of
competent jurisdiction in an action between Employee and the Company, such
invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Company shall be entitled to rescind (but not obligated to do so)
all benefits attributable to Employer Contributions

 



--------------------------------------------------------------------------------



 



under Article VII granted to Employee under this Plan. If Employee has been paid
benefits under this Plan, the Company shall be entitled to receive from Employee
an amount equal to all benefits paid to Employee attributable to Employer
Contributions.
     9.5 Notwithstanding any provision to the contrary herein contained,
Section 9.1(b) shall not apply:
          (a) Upon the involuntary termination of the Employee’s employment by
an Employing Company other than for Cause within one (1) year following a Change
in Control; or
          (b) Upon the voluntary termination of employment by the Employee for
any reason within the thirty (30) day period immediately after the one (1) year
period following a Change in Control.
For purposes of this Agreement, “Cause” shall mean (i) a willful and material
violation of applicable banking laws and regulations, (ii) dishonesty,
(iii) theft, (iv) fraud, (v) embezzlement, (vi) commission of a felony or a
crime involving moral turpitude, (vii) substantial dependence or addiction to
alcohol or any drug, (viii) conduct disloyal to an Employing Company or its
affiliates, or (ix) willful dereliction of duties or disregard of lawful
instructions or directions of the officers of directors of an Employing company
or its affiliates relating to a material matter.
For purposes of this Article, “Change in Control” shall have the meaning set
forth in Section 2.5.
ARTICLE X
Nature of Employer Obligation and Participant Interest
     10.1 A Participant, his Beneficiary, and any other person or persons having
or claiming a right to payments under this Plan shall rely solely on the
unsecured promise of the Company set forth herein, and nothing in this Plan
shall be construed to give a Participant, Beneficiary, or any other person or
persons any right, title, interest, or claim in or to any specific assets, fund,
reserve, account, or property of any kind whatsoever owned by the Company or in
which it may have any right, title, or interest now or in the future; but a
Participant shall have the right to enforce his or her claim against the Company
in the same manner as any =secured creditor.
     10.2 All amounts paid under this Plan shall be paid in cash from the
general assets of the Company. Benefits shall be reflected on the accounting
records of the Company but shall not be construed to create, or require the
creation of, a trust, custodial or escrow account. Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust or a fiduciary relationship of any kind between the
Company and an employee or any other person. Neither the employee nor a
Beneficiary of an employee shall acquire any interest greater than that of an
unsecured creditor.
     10.3 Any Benefits payable under this Plan shall be independent of, and in
addition to, any other benefits or compensation of any sort, payable to or on
behalf of the Participant under or pursuant to any other arrangement sponsored
by the Company or any other agreement between the Company and the Participant.

 



--------------------------------------------------------------------------------



 



ARTICLE XI
Miscellaneous Provisions
     11.1 Neither the Participant, his Beneficiary, nor his legal representative
shall have any rights to commute, sell, assign, transfer or otherwise convey the
right to receive any payments hereunder, which payments and the rights thereto
are expressly declared to be nonassignable and
     nontransferable. Any attempt to assign or transfer the right to payments of
this Plan shall be void and have no effect.
     11.2 The assets from which Participant’s benefits shall be paid shall at
all times be subject to the claims of the creditors of the Employing Companies
and a Participant shall have no right, claim or interest in any assets as to
which account is deemed to be invested or credited under the Plan.
     11.3 The Plan may be amended, modified, or terminated by the Board of
Directors in its sole discretion at any time and from time to time; provided,
however, that no such amendment, modification, or termination shall impair any
rights to benefits under the Plan prior to such amendment, modification, or
termination. The Plan may also be amended or modified by the Administrative
Committee if such amendment or modification does not involve a substantial
increase in cost to the Employing Companies.
     11.4 It is expressly understood and agreed that the payments made in
accordance with the Plan are in addition to any other benefits or compensation
to which a Participant may be entitled or for which he may be eligible, whether
funded or unfunded, by reason of his employment by an Employing Company.
     11.5 The Company shall deduct from each payment under the Plan the amount
of any tax (whether federal, state or local income taxes, Social Security taxes
or Medicare taxes) required by any governmental authority to be withheld and
paid over by the Employing Company to such governmental authority for the
account of the person entitled to such distribution.
     11.6 Any Employer Contributions credited to a Participant’s Account while
employed by an Employing Company shall not be considered compensation earned
currently for purposes of any tax-qualified retirement plan sponsored by
Compass. Distributions from a Participant’s Account shall not be considered
wages, salaries or compensation under any other employee benefit plan.
     11.7 No provision of this Plan shall be construed to affect in any manner
the existing rights of an Employing Company to suspend, terminate, alter,
modify, whether or not for cause, the employment relationship of the Participant
and an Employing Company.
     11.8 Except to the extent pre-empted by federal law, this Plan, and all its
rights under it, shall be governed by and construed in accordance with the laws
of the State of Alabama.
     11.9 This Plan shall be binding upon the Company, its assigns, and any
successor which shall succeed to substantially all of its assets and business
through merger, consolidation or acquisition.

 



--------------------------------------------------------------------------------



 



     11.10 Compliance with the AJCA. Code Section 409A, as added by the American
Jobs Creation Act of 2004 (AJCA), substantially revised the requirements
applicable to certain deferred compensation arrangements. This Plan is intended
to comply, and to be operated in all respects in compliance, with the
requirements of Code Section 409A and all Internal Revenue Service rulings,
Treasury regulations or other pronouncements or guidance implementing or
interpreting its provisions. All provisions of this Plan shall be interpreted or
construed so as to meet the requirements of Code Section 409A and all
regulations, rulings and other pronouncements or guidance thereunder and no
action, amendment or termination of the Plan shall be effective to the extent it
would cause the Plan to violate the requirements of Code Section 409A.
     In the event subsequent Treasury regulations, Internal Revenue Service
rulings or other pronouncements or guidance interpreting or implementing the
provisions of Code Section 409A affect any provisions of this Plan or any
election or other administrative form used for the Plan, this Plan and any
election or other administrative form used for the Plan shall be amended, as
necessary, to comply with such regulation, ruling or other pronouncement or
guidance; and, until adoption of any such amendment, the provisions hereof shall
be construed and interpreted to comply with the applicable provisions of such
regulation, ruling or other pronouncement or guidance. No such amendment to the
Plan or to any administrative form shall be considered prejudicial to any
interest of a Participant or Beneficiary hereunder.
     11.11 It is intended that Plan transactions and elections made by
Participants who are subject to Section 16 of the Exchange Act meet applicable
requirements for exemption pursuant to Rule 16b-3 under the Exchange Act and
that this Plan be operated and interpreted in all respects in compliance
therewith. Accordingly, notwithstanding anything in this Plan to the contrary,
all transactions, elections, amendments, applications or other actions or
determinations in connection with the Plan (including without limitation
elections and amendments under Article VIII, hardship distribution applications
under Section 8.6, and amendments to the Plan) with respect to or affecting any
Participant subject to Section 16 of the Exchange Act shall be subject to the
prior approval of the Board of Directors (or the Compensation Committee
thereof}. Notwithstanding anything in this Plan to the contrary, the
Administrative Committee may restrict, rescind or deem void any Plan transaction
or election, or impose other restrictions, rules or procedures with respect to
the Plan or participation therein, to the extent deemed necessary or appropriate
by the Administrative Committee in furtherance of this Section 11.11.
     IN WITNESS WHEREOF, the Plan as amended and restated as of January 1, 2005,
has been executed pursuant to approval of the Administrative Committee, this
18th day of December, 2006.

                          ATTEST:       COMPASS BANCSHARES, INC.
 
                        By:   /s/ Joseph B. Cartee       By:   /s/ Garrett R.
Hegel                    
 
  Its:   Associate General Counsel           Its:   Chief Financial Officer

 



--------------------------------------------------------------------------------



 



Exhibit A
Compass Bancshares, Inc.
Smartlnvestor Retirement Restoration Plan
Name

 



--------------------------------------------------------------------------------



 



Exhibit B
Compass Bancshares, Inc.
SmartInvestor Retirement Restoration Plan
William C. Helms

 